Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 18, 2022 has been entered.
Claims 1, 4, 5, and 7 remain pending in the application, and are examined. Claims 2, 3, and 6 are canceled.
Applicant’s amendments to the Claims have overcome each and every objection, 112(b) rejection, and 103 rejection previously set forth in the Non-Final Office Action mailed 1/21/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on 5/13/2022.

Claims 4, 5, and 7 have been accepted and remain as originally presented.
The claims have been amended as follows: 
Claim 1 has been amended as follows:
	1. (Currently Amended) A sample container transfer device comprising: 
	a first carrier conveyance path configured to convey a plurality of first carriers, each mounting a sample container from a preprocessing system; 
	a separation mechanism configured to separate the first carrier conveyance path into a plurality of first carrier conveyance paths in accordance with an analysis item of a sample in the sample container mounted on each of the plurality of first carriers conveyed from the preprocessing system or the shape of the sample container; 
	a plurality of stoppers, each of which is arranged for one of the plurality of first carrier conveyance paths and allows each of the first carriers to stop on the plurality of first conveyance paths before reaching a transfer start position, each of the plurality of first carrier conveyance paths having a different transfer start position from which the plurality of first carriers is transferred to a single rack transfer destination position for all of the different transfer start positions, the single rack transfer destination being located on a second carrier discharge path configured to discharge a plurality of second carriers mounting a plurality of sample containers to an analysis system; 

	a second carrier carry-in path configured to carry in the plurality of second carriers from the analysis system; 
	a second carrier holding area configured to hold the plurality of second carriers to be conveyed to the second carrier discharge path, and hold the plurality of second carriers carried in from the second carrier carry-in path; Page 2 of 8Application No. 16/493,810 Attorney Docket No. 108147.PC620US 
	a first transfer machine configured to transfer the sample containers mounted on the plurality of first carriers from the plurality of different transfer start positions 
	an operation control unit configured to control operations of the first carrier conveyance path, the separation mechanism, the plurality of stoppers, the second carrier discharge path, the second carrier carry-in path, and the first transfer machine, select any one of the plurality of second carriers in accordance with the analysis item of the sample in the sample containers mounted on the plurality of first carriers or a shape of the sample containers, and transfer the sample containers mounted on the plurality of first carriers from one of the plurality of different transfer start positions 
	a second transfer machine configured to transfer sample containers mounted on second carriers on the second carrier carry-in path to a collection specimen transfer position; 
	wherein the operation control unit is configured to control operation of the second transfer machine and to control the plurality of stoppers such that, when a number of first carriers stopped at a first stopper of the plurality of stoppers matches a maximum number of sample containers that can be mounted on the selected second carrier, the first stopper is released so as to allow the first carriers stopped at the first stopper to proceed to one of the plurality of different transfer start positions .
Reasons for Allowance
Claims 1, 4, 5, and 7 have been renumbered as claims 1, 2, 3, and 4, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Matsumoto et al. (Translation of JP 2973133; hereinafter Matsumoto; already of record), Akutsu (Translation of WO 2015/064540; already of record), and Walker et al. (US Pub. No. 2017/0254827; hereinafter Walker; already of record) teach a sample container transfer device similar to that claimed. However, Matsumoto, Akutsu, and Walker do not teach, either alone or in combination with the prior art, that each of the plurality of first carrier conveyance paths have a different transfer start position from which the plurality of first carriers is transferred to a single rack transfer destination position for all of the different transfer start positions, the single rack transfer destination being located on a second carrier discharge path configured to discharge a plurality of second carriers mounting a plurality of sample containers to an analysis system.
Claims 2-4 are allowable as they are dependent on claim 1, an allowed claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M./				/JILL A WARDEN/Examiner, Art Unit 1798          Supervisory Patent Examiner, Art Unit 1798